Tee Curiam.
1. It was provided in section seven of the amended charter of the City of Colquitt (Acts 1913, p. 692) that the authority of the city to levy and collect municipal taxes should be limited in amount to “not exceeding one half of one per cent, upon all property, both real and personal, within the corporate limits.”
(a.) The provision of the charter of the municipality above mentioned was not violative of article 1, section 4, paragraph 1, of the constitution of this State (Civil Code, § 6391), on the ground that it was a special law on a subject for which provision was made by an existing general law. City of Cochran v. Lanfair, 139 Ga. 249 (77 S. E. 95).
(b) Accordingly, a levy of the municipal taxes by the mayor and council in 1915, before the approval of the act creating the charter for the City of Colquitt (Acts 1915, p. 534), amounting to two per cent, on all the taxable property in the city, was without authority of law; and it was erroneous, upon a proper application based on the want of authority of the municipality to levy the tax, to refuse to enjoin the collection of the municipal tax based upon such unauthorized levy.
2. It becomes unnecessary to deal with other questions made in the record.

Judgment reversed.


All the Justices concur, except Fish, C. J., absent.